             Case 1:17-cr-00479-LGS Document 43 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :   17 Cr. 479 (LGS)
                                                              :
                            -against-                         :       ORDER
                                                              :
 CARLOS RONDAN MORENO,                                        :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on June 19, 2020, Defendant’s counsel filed a redacted letter requesting that

the Court direct the Warden at the Manhattan Detention Center to provide Defendant medical

treatment. Defendant’s counsel, at the same time, emailed an unredacted copy of the letter to the

Chambers Inbox. The Court has reviewed the unredacted letter;

        WHEREAS, on June 23, 2020, the Government sent Defendant’s Bureau of Prisons

medical records to the Chambers Inbox. It is hereby

        ORDERED that the request to file the letter under seal in redacted form is GRANTED. It

is further

        ORDERED that Defendant’s counsel and the Government shall attend a telephonic

conference on July 2, 2020, at 10:30 A.M., to discuss the request for medical treatment. At the

conference, the Government shall report on what emergency dental treatment is available to

Defendant. The parties shall call (888) 363-4749 and use Access Code 558-3333.



Dated: June 25, 2020
       New York, New York
